Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to correspondence filed on January 18, 2021.
Claims 1, 3, 5-6, 9-10, 13-14, 16-18 and 21-23 are currently pending. Claim 22 is amended.  Entry of this amendment is accepted and made of record.

Response to Arguments
Applicant’s arguments, see Remarks, filed January 18, 2021, were persuasive, thus previous rejections of claims 1, 3, 5-6, 9-10, 13-14, 16-18 and 21-23 rejected under 35 U.S.C. 103 have been withdrawn. 
Allowable Subject Matter
Claims 1, 3, 5-6, 9-10, 13-14, 16-18 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art of record Montanini et al. “Quantitative evaluation of the hidden defects in cast iron components using ultrasound activated lock-in vibrothermography” and Archer (US 2012/0207401) and Thompson et al. (US 9519844) and Scheneider et al. (US 2012/00097979) alone or in combination, fail to teach the invention as claimed.  The Specific limitations of a nondestructive multispectral vibrothermography inspection system to inspect a component without removal of a coating thereon, the system comprising: an ultrasonic excitation source directed toward the component to generate ultrasonic excitations in the component over a plurality of excitation frequencies between 20 kHz to 2 MHz; a sensor directed toward the component to measure the natural vibrational modes of the component as surface velocity generated by the ultrasonic excitations; a multispectral thermography system directed toward the component to determine a spectral signature in the component from the excitations, wherein the multispectral thermography system comprises a plurality of a near infrared (NIR) module, a short-wave infrared (SWIR) module, a mid-wave infrared (MWIR) module, a long-wave infrared (LWIR) module, and a very long-wave infrared (VLWIR) module, the spectral signature from 0.5 to 22 µm in wavelength, one for each of the plurality of ultrasonic excitation frequencies to provide a relation between the vibrational stresses in the component to the spectral signature of independent claim 1 when combined with the limitations of a fixture to retain the component;  a controller operable to classify the component based on a correlation between the surface velocities from the excitations and the spectral signature in the component from the excitations; a database of the correlations between vibrational frequencies of a multiple of components and the spectral signature thereof; and an image recognition algorithm to match the spectral signature of the component against a database that contains the spectral signature of previously inspected components known to have either failed or passed the inspection, also in claim 1, distinguish the present invention from the prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1, 3, 5-6, 9-10, 13 and 21. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Regarding claim 14, the best prior art of record Montanini et al. “Quantitative evaluation of the hidden defects in cast iron components using ultrasound activated lock-in vibrothermography” and Archer (US 2012/0207401) and Thompson et al. (US 9519844) alone or in combination, fail to teach the invention as claimed. The Specific limitations of a method for nondestructive multispectral vibrothermography inspection of a component without removal of a coating thereon, the method comprising: generating ultrasonic excitations in a component over a plurality of frequencies from 20 kHz to 2 MHz; determining a spectral signature in the component from the excitations, wherein the multispectral thermography system comprises a near infrared (NIR) module, a short-wave infrared (SWIR) module, a mid-wave infrared (MWIR) module, a long-wave infrared (LWIR) module, and a very long-wave infrared (VLWIR) module, the spectral signature is from 0.5 to 22 pm in wavelength, one for each of the plurality of ultrasonic excitation frequencies to provide a relation between the vibrational stresses in the component to the spectral signature of independent claim 14 when combined with the limitations of determining a correlation between the surface velocities from the excitations and the spectral signature in the component from the excitations; comparing the 
Hence the prior art of record fails to teach the invention as set forth in claims 14, 16-18 and 22-23. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855